The plaintiffs petition for certification for appeal from the Appellate Court, 55 Conn. App. 767 (AC 19304), is granted, limited to the following issues:
“1. Did the Appellate Court properly decline to review the plaintiffs claim based on an inadequate record, where the plaintiff appealed the issue of the trial court’s jurisdiction to open a foreclosure judgment after title to the property had passed from the defendants, and the record included the judgment of foreclosure, the passing of the law days, the vesting of title in another party, the motion to open judgment being filed after title had vested, and the decision granting the motion over the plaintiffs jurisdictional argument being entered after title had vested?
“2. Whether the Appellate Court, in light of General Statutes § 49-15, properly affirmed the trial court’s order granting a motion to open a foreclosure judgment, when the motion was filed, and the decision granting it was rendered, after title to the subject property had vested in another party?”
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.
Thomas G. Benneche, in support of the petition.
Decided March 2, 2000